ORDER

PER CURIAM.
Defendant appeals the judgment from a conviction of robbery in the first degree, § 569.020 RSMo 1994. He was sentenced to fifteen (15) years imprisonment. This appeal is consolidated with an appeal from the denial of his Rule 29.15 motion for post-conviction relief. The judgment is affirmed. Rule 30.25(b).
Defendant failed to allege in his brief any error in the denial of his Rule 29.15 motion. The denial of post-conviction relief is affirmed. Rule 84.16(b). The parties have been furnished with a memorandum setting forth the reasons for this order.